Citation Nr: 1549926	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in June 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not had a diagnosis of prostate cancer at any point during the appeal period.

2.  Bladder cancer and its residuals were not manifest in service or within one year of service, and are not shown to be etiologically related to service, to include as due to milk and/or water contamination.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Bladder cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in July 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for prostate cancer and bladder cancer and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  This notice also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have not been associated with the claims file and are considered fire-related.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  

Although the Veteran testified that he received treatment at the VA shortly after discharge in 1955, a thorough search for treatment records at the VA does not show any treatment prior to 1986.  See November 2009 letter from VA.  There were indications in the claims file that the Veteran may be receiving some kind of benefit from the Social Security Administation.  A letter was sent to the Veteran in July 2015 pursuant to the Board's remand asking the Veteran specifically if he was receiving disability benefits from SSA and if so, was the disability related to the claim for benefits with the VA.  The Veteran did not respond to this letter.  The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that the duty to assist has been met and the Veteran has been given the opportunity to provide information about SSA benefits but has not done so.

The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

As noted, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing, to include the underlying reasons for the denials, and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Therefore, the Board finds that VA's duties to assist and notify have been fulfilled.

Pertinent laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran was diagnosed with Type III Transitional cell carcinoma of the bladder (i.e., a malignant tumor).  A malignant tumor is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor (i.e., cancer), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Analysis

The Veteran claims that his prostate cancer and bladder cancer or residuals of cancer are due to his military service.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran had a diagnosis of prostate cancer.  The August 2015 VA examiner explained that there was no evidence of diagnosis or treatment for prostate cancer in the evidence of record.  The examiner explained that the Veteran believed he had prostate cancer secondary to prostate removal but the prostate was removed during a radical cystectomy for bladder cancer.  The Board acknowledges that a November 2009 VA treatment record notes that the Veteran had a history of prostate cancer and bladder cancer; however, this appears to be history obtained from the Veteran.  VA treatment records, including a March 2010 VA treatment record, do not include prostate cancer on the list of active problems.  The records do include malignant neoplasm of lateral wall of urinary bladder.  Therefore, the Board finds that the weight of the evidence is against the finding of a prostate cancer diagnosis.

In consideration of the foregoing, the Board finds that the weight of the evidence shows that the Veteran was diagnosed with, and treated for, bladder cancer, not prostate cancer.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no diagnosis of prostate cancer, service connection for that disability must be denied as a matter of law.

Turning to the question of whether service connection for bladder cancer is warranted on a direct basis or presumptive basis as a chronic disease, the Board first notes that a June 2009 letter from the National Personnel Records Center explained that the Veteran's records were not available as they were destroyed in the fire.  The Board acknowledges that where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board's analysis of the claims has been undertaken with this heightened duty in mind and will now specifically address the Veteran's statements regarding the etiology of his bladder cancer.

The Veteran testified that his bladder cancer is due to his ingesting contaminated water and/or milk while stationed in Germany during service.  He testified to being hospitalized for two weeks while in service due to bleeding from his penis, being put on temporary duty assignment, and then being put on light duty when he returned.  He further testified that he went to VA as soon as he was discharged in 1955, and they found something in his bladder in 1960 or 1980.  

The August 2015 VA examiner considered the Veteran's report that he had bleeding from his penis during service; however, the examiner opined that it was less likely than not that any bladder disability began in service or is related to any disease or injury in service.  The examiner noted that the etiology of the hematuria in service is unknown because of the lack of service treatment records, but that likely causes of hematuria in a young man include urinary tract infections, kidney infections, trauma, marching and running.  The examiner further explained that the diagnosis of bladder cancer is rare in individuals under the age of 40.  Risk factors for bladder cancer include smoking, industrial exposure and family history of cancer.  The Veteran was employed as a machine operator prior to retiring.  His diagnosis of bladder cancer was 32 years after separation.  

The Board finds this opinion highly probative of the inherently medical question at issue in this case.  The examiner considered fully the Veteran's service history, to include the in-service bleeding, and provided the underlying reasons for his ultimate conclusion of no relationship.  This opinion is not contradicted by the medical record.  As such, the Board places significant weight on it.

Also, the lay and medical evidence shows no continuous symptoms of bladder cancer since service separation, including to a compensable degree within one year of service separation.  The Board acknowledges that the Veteran has reported that he had bladder problems since the incident in service, but there is no medical evidence showing any bladder problems prior to his bladder cancer diagnosis.  There was a 32 year period between service separation in 1955 and diagnosis of bladder cancer approximately in 1987.  Although the lack of contemporaneous medical records does not, in and of itself, render the lay evidence not credible, it is one fact the Board can consider and weigh against the other evidence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Veteran is not competent to testify that bladder problems that he was experiencing were related to his later bladder cancer diagnosis, as that is also an inherently medical question, and one not subject to lay observation.  Therefore, the Board does not find that there has been continuity of symptomatology of bladder cancer since service.   

Similarly, although the Veteran asserted that contaminated milk or water during active service caused the bladder cancer, he is a lay person and does not have the requisite medical expertise to diagnose cancer or render a competent medical opinion regarding the relationship between the bladder cancer and active service.  Such opinions involve making findings based on medical knowledge and clinical testing results, and the genitourinary system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  The post-service treatment evidence shows that bladder cancer was first manifested approximately 32 years after service. There is no competent medical evidence suggesting a link between bladder cancer and service, including hematuria during service.  Rather, the evidence is against such a finding.

In summary, the weight of the evidence demonstrates no diagnosis of prostate cancer; no genitourinary injury, genitourinary disease, or chronic symptoms of bladder cancer manifested in service; no symptoms of bladder cancer continuously manifested since service; no bladder cancer manifested to a compensable degree within a year of service separation; and no relationship between the bladder cancer and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for prostate cancer and bladder cancer must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for prostate cancer is denied.

Service connection for bladder cancer is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


